Citation Nr: 0631356	
Decision Date: 10/06/06    Archive Date: 10/10/06

DOCKET NO.  04-06 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for residuals of 
gunshot wound, right hand.

5.  Entitlement to service connection for rotator cuff 
injury, right.

6.  Entitlement to service connection for gastroenteritis.

7.  Entitlement to service connection for disc disease of the 
cervical spine.

8.  Entitlement to service connection for allergic rhinitis.

9.  Entitlement to service connection for a low back 
disability, claimed as a herniated disc at L5-7.

10.  Entitlement to service connection for chronic right knee 
strain.

11.  Entitlement to an initial evaluation in excess 10 
percent for tendonitis of the right Achilles.

12.  Entitlement to an initial evaluation in excess 10 
percent for tendonitis of the left Achilles.

13.  Entitlement to nonservice connected pension benefits, to 
include extraschedular considerations under 38 C.F.R. § 
3.321(b)(2).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1962 to October 
1966.  His military occupational specialty was a fire 
protection specialist.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the benefits sought on 
appeal.

The issues of entitlement to service connection for a rotator 
cuff injury, gastroenteritis, cervical spine disability, and 
right knee disability; increased rating claims for tendonitis 
of the right and left Achilles; and nonservice connected 
pension claim are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

According to the veteran's December 2002 notice of 
disagreement, he suggested that he should be compensated for 
tinnitus because he developed such disability as a result of 
using anti-anxiety medication prescribed by the VA Medical 
Center in Bay Pines.  He stated that he did not receive 
notice of the side effects or potential hazards associated 
with the medication.  The veteran's statements could be 
construed as claim of entitlement to compensation under 38 
U.S.C.A. § 1151 for medical treatment furnished at a VA 
Medical Center.


FINDINGS OF FACT

1.  Medical evidence fails to show that the veteran currently 
has PTSD.

2.  The veteran's service medical records are negative for 
complaints, treatment, and diagnoses of bilateral hearing 
loss; sensorineural hearing loss was not exhibited within the 
first post-service year; and there is no competent evidence 
relating bilateral hearing loss to service or any incident 
therein.

3.  The veteran's service medical records are negative for 
complaints, treatment, and diagnoses of tinnitus and there is 
no competent evidence relating currently diagnosed tinnitus 
to his active service or any incident therein.

4.  The veteran's service medical records are negative for 
complaints, treatment, and/or diagnosis of gunshot wound to 
the right hand.  Medical evidence fails to show that the 
veteran has a residual disability stemming from a gunshot 
wound to the right hand.  

5.  Medical evidence of record relates the veteran's 
currently diagnosed chronic rhinitis to his period of wartime 
service.
6.  Medical evidence of record relates the veteran's 
currently diagnosed herniated disc at L5-7 to his period of 
wartime service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred or aggravated in active service.  
38 U.S.C.A. § 1110 (West Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304(f) (2006).

2.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may sensorineural hearing loss be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1112 (West Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2006).

3.  Tinnitus was not incurred or aggravated in active 
service.  38 U.S.C.A.  § 1110 (West Supp. 2005); 38 C.F.R. § 
3.303 (2006).

4.  Residuals of a gunshot wound to the right hand was not 
incurred or aggravated in active service.  38 U.S.C.A.  
§ 1110 (West Supp. 2005); 38 C.F.R. § 3.303 (2006).

5.  Chronic rhinitis was incurred during active wartime 
service.  38 U.S.C.A. § 1110 (West Supp. 2005); 38 C.F.R. §§ 
3.102, 3.303 (2006).

6.  A herniated disc at L5-7 was incurred during active 
wartime service.  38 U.S.C.A. § 1110 (West Supp. 2005); 38 
C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2005), and the pertinent implementing regulation, codified at 
38 C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in an August 2001 letter.  That letter 
advised the veteran to submit any pertinent information or 
evidence not already of record, informed him of the evidence 
required to substantiate the claims, the information required 
from him to enable VA to obtain evidence on his behalf, and 
the assistance that VA would provide to obtain evidence on 
his behalf.  Therefore, the Board finds that he was provided 
with the notice required by the VCAA.

All available evidence pertaining to the veteran's claim has 
been obtained, and the veteran has been afforded appropriate 
VA examinations.  The claims folder contains service medical 
records, and post-service medical records from the VA Medical 
Center in Bay Pines. It appears that all obtainable evidence 
identified by the veteran relative to the claims being 
decided herein has been obtained and associated with the 
claims folder, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to his claim.

The record also reflects that the originating agency 
readjudicated the veteran's claims being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claims would have been different had complete VCAA notice 
been provided at an earlier time.

In light of the denials of service connection claims for 
PTSD, bilateral hearing loss, tinnitus, and residuals of a 
gunshot wound to the right hand, no additional disability 
ratings or effective dates will be assigned, so there can be 
no possibility of any prejudice to the veteran under the 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Further, with respect to the grants of service 
connection for rhinitis and a low back disability, the agency 
of original jurisdiction will be responsible for addressing 
any notice defect with respect to the ratings and effective 
date elements when effectuating the award; otherwise there 
can be no possibility of any prejudice to the veteran.  See 
Dingess, supra.  For the above reasons, it is not prejudicial 
to the veteran for the Board to proceed to finally decide the 
issue discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).


Legal Criteria - Service Connection

The Board has reviewed all evidence in the veteran's claims 
folder and will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show.

For service connection to be established, there must be a 
current disability and evidence that such disability resulted 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West Supp. 2005); 38 C.F.R. § 3.303 
(2006).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).  There must be medical evidence of 
a current disability, medical or lay evidence of in-service 
incurrence or aggravation of a disease or injury, and medical 
evidence linking the current disability to that in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2006).

Service connection will also be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within one year after discharge from 
service.  See 38 C.F.R. §§ 3.307, 3.309 (2006).

In Hensley v. Brown, 5 Vet. App. 155 (1993), the United 
States Court of Appeals for Veterans Claims (Court) stated 
that 38 C.F.R. § 3.385 does not preclude service connection 
for a current hearing disability where hearing was within 
normal limits on audiometric testing at separation from 
service.  Id. at 159.  The Court explained that, when 
audiometric test results at the veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, the veteran may 
nevertheless establish service connection for a current 
hearing disability by submitting competent evidence that the 
current disability is causally related to service.  Id. at 
160.  The Court cited with approval a medical text, which 
states that the threshold for normal hearing is zero decibels 
to 20 decibels and higher threshold levels indicate some 
degree of hearing loss.  Id. at 157.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
Supp. 2005).


1.  Service Connection Claim for PTSD

The veteran asserts that he is entitled to service connection 
for PTSD, which he attributes to fire rescue duties carried 
out while serving in Vietnam.  

On review, the Board finds that the veteran's service 
connection claim for PTSD must be denied, as there is no 
objective evidence showing that the veteran currently has 
PTSD.  On April 2002 VA psychiatric examination, the veteran 
was not diagnosed with PTSD.  The examiner explained that the 
veteran denied any significant psychological symptoms 
consistent with a psychiatric diagnosis, to include PTSD.  In 
arriving at the conclusion that the veteran does not 
currently have PTSD, the examiner acknowledged the veteran's 
post-service psychiatric treatment at the VA from 
approximately February 2000 to September 2000.  At that time, 
treatment records reflect that the veteran was going through 
a difficult separation and, ultimately, a divorce from his 
wife; he was prescribed psychotropic medication, but later 
discontinued use.  Significantly, while VA treatment records 
dated in 2000 show a diagnosis of PTSD, the Board notes that 
the veteran's stressors were due to marital conflict, rather 
than to his period of military service.  The veteran has 
denied being involved in any other psychiatric treatment or 
taking any psychotropic medication at any other time.  

In summary, the Board concludes that the evidence does not 
satisfy the first element of a successful PTSD claim (i.e., 
evidence of a current diagnosis in accordance with 38 C.F.R. 
§ 4.125).  Given this finding, it is not necessary to discuss 
in detail whether the veteran participated in combat or 
whether there is credible supporting evidence of an in- 
service stressor.  In this regard, even if the record 
contained a current diagnosis of PTSD, the Board notes that 
the veteran has not identified any in-service stressors.  The 
RO, in a September 2001 letter, requested that the veteran 
provide specific details regarding his in-service stressors, 
but the veteran failed to respond to that letter, and has not 
otherwise provided such information.  Further, the Board 
notes inconsistencies in the veteran's statements regarding 
his PTSD claim.  In an August 2001 statement, he stated that 
he developed PTSD while carrying out his fire rescue duties 
in Vietnam.  Significantly, however, service personnel 
records show that the veteran never served in Vietnam.  
Later, during his April 2002 VA examination, the veteran 
specifically denied that he had Vietnam service.  

Regardless, the most recent VA psychiatric examination fails 
to show that the veteran currently has PTSD.  Without 
evidence of a current disability, the veteran's service 
connection claim must be denied.  See Brammer, supra.

Although the veteran believes that he currently has PTSD, his 
opinion as to a medical matter is without probative value 
because he, as a layperson, is not competent to establish a 
medical diagnosis or draw medical conclusions; such matters 
require medical expertise. See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).



2.  Service Connection Claim for Bilateral Hearing Loss

The veteran asserts that he is entitled to service connection 
for bilateral hearing loss, which he attributes to military 
noise exposure. 

In this case, speech discrimination testing conducted during 
a May 2002 VA audiological examination revealed speech 
recognition ability of 92 percent in the right and left ears.  
Based on these audiological findings, there is evidence of 
current bilateral hearing loss for VA purposes.  See 38 
C.F.R. § 3.385.  However, there is no competent evidence 
showing that hearing loss was incurred or aggravated in 
service.  Service entrance and discharge examination reports 
show that the veteran's hearing was regarded as normal.  


According to the October 1966 discharge examination report, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
-5
0
-5
-5
LEFT
0
0
-5
-5
0

There is also no evidence showing that the veteran incurred 
bilateral hearing loss to a compensable degree within one 
year post-service.  The first post-service evidence of 
bilateral hearing loss is a July 1999 VA treatment record, 
dated approximately 33 years after service.  

Finally, the Board notes that there is no competent evidence 
linking the veteran's hearing loss to service.  In fact, 
after a thorough review of the veteran's claims folder, a May 
2002 VA examiner opined that the veteran's bilateral hearing 
loss was not related to service.  The examiner explained that 
because there was no evidence showing that the veteran had 
hearing loss at 6000 Hz during his discharge examination and 
the fact that tinnitus specifically began in January 2000 
when the veteran began taking an anti-anxiety drug (as will 
be discussed below), it is not likely that bilateral hearing 
loss is related to any military noise exposure incurred 
during service.  

After a thorough review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for hearing loss.  38 
U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2006).  Although there is a current diagnosis 
of bilateral hearing loss, there is no competent evidence 
linking such disability to service.


3.  Service Connection Claim for Tinnitus

Medical evidence confirms a current diagnosis of tinnitus, 
however, there is no objective evidence of tinnitus in 
service and no objective evidence linking tinnitus to 
service.  As noted above, the April 2002 VA examiner opined 
that the veteran's tinnitus was not related to his period of 
military service, but rather to anti-anxiety medication he 
began taking in January 2000.  In arriving at such 
conclusion, the examiner acknowledged that the veteran had 
been treated for ear infections during service, but found no 
relation between the in-service ear infections and the 
veteran's current tinnitus.  The record does not contain an 
etiology opinion favorable to the veteran.  

The Board acknowledges the veteran's own statements to the 
effect that his bilateral hearing loss and tinnitus are 
related to acoustic trauma incurred in service, however, the 
evidence of record does not indicate that he possesses 
medical expertise, and he is not competent to render an 
opinion on a matter involving medical knowledge, such as 
diagnosis or causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).


4.  Gunshot Wound to the Right Hand

The veteran asserts that he is entitled to service connection 
for residuals of gunshot wound to his right hand.  He 
attributes any current residuals to a gunshot wound incurred 
during service in Vietnam.

Medical evidence fails to show that the veteran currently has 
a chronic disability as a result of a gunshot wound to the 
right hand.  During the veteran's April 2002 VA general 
medical examination, the examiner noted that the veteran had 
minimal complications of strength in his right hand and that 
those complications had no relation to his military service.  
The Board observes that the veteran fractured his right hand 
in January 2000; such fracture could account for the 
veteran's minimal decrease of strength in his right hand.  
Regardless, there is no objective evidence showing that the 
veteran has a current chronic disability stemming from a 
gunshot wound to the right hand.  

The veteran has not satisfied the first element of his 
service connection claim (evidence of a current disability) 
and it, therefore, must be denied.  However, the Board also 
notes that there is no objective evidence showing that the 
veteran was ever shot in the right hand during service; 
service medical records show no complaints, treatment, or 
diagnosis related to a gunshot wound.  The veteran, himself, 
is unable to provide any details surrounding the claimed 
gunshot wound, and as previously discussed, service personnel 
records demonstrate that the veteran never served in Vietnam 
and did not engage in combat.  (The only reference to the 
right hand in the service medical records is a December 1964 
treatment record showing that the veteran fell on the 4th and 
5th knuckles of his right hand and no right hand pathology 
was noted.)  

As there is no evidence of a current residual disability 
stemming from a gunshot wound to the right hand, no evidence 
of an in-service gunshot wound to the right hand, and no 
evidence linking any gunshot wound to service, the veteran's 
service connection claim must be denied.  

As the preponderance of the evidence is against the veteran's 
service connection claims for PTSD, bilateral hearing loss, 
tinnitus, and residuals of a gunshot wound to the right hand, 
the doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. § 5107(b) (West Supp. 2005).


5.  Service Connection Claim for Chronic Rhinitis

The medical evidence of record confirms a current diagnosis 
of chronic rhinitis, thereby satisfying the initial element 
of the veteran's service connection claim.

There is in-service evidence of nasal complaints and upper 
respiratory infections.  Specifically, the veteran was 
admitted to the hospital for four days in February 1963 due 
to acute bronchitis.  In September 1963, the veteran was 
diagnosed with an upper respiratory infection.  Another 
service record, date unknown, shows complaints of nasal 
congestion; impression was "rule out allergic rhinitis."  
Upon discharge from service, the veteran indicated that he 
had or had had sinusitis.  Separation examination report 
dated in October 1966 shows that the veteran was treated in 
the same year for sinusitis at Kindley Air Fore Base, with no 
further complications.
The record also contains objective evidence of a nexus 
between the veteran's current chronic rhinitis and service.  
Specifically, the April 2002 VA examiner linked the veteran's 
chronic rhinitis to his period of military service.  
Therefore, resolving any doubt in the veteran's favor, the 
Board concludes that service connection should be granted for 
chronic rhinitis.


6.  Service Connection Claim for a Low Back Disability

Medical evidence confirms that the veteran has a low back 
disability, characterized as a herniated disc at L5-7, 
thereby satisfying the first element of the veteran's service 
connection claim.  

There is objective evidence of an in-service low back 
disability.  Service medical records show that in June 1963, 
the veteran fell from a hayloft onto his lower back.  X-rays 
of the lumbar spine were negative.  

The record also contains objective evidence of a nexus 
between the veteran's current low back disability and his 
period of military service.  Specifically, the April 2002 VA 
examiner opined that it is as likely as not that the 
veteran's herniated disc of the lumbar spine is related to 
his period of military service.  Therefore, resolving any 
doubt in the veteran's favor, the Board concludes that 
service connection should be granted for a herniated disc at 
L5-7.  


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for residuals of gunshot 
wound, right hand, is denied.

Entitlement to service connection for chronic rhinitis is 
granted.

Entitlement to service connection for a herniated disc at L5-
7 is granted.


REMAND

On review, the Board finds that further development is 
warranted.

In an August 2001 statement, the veteran indicated that he 
was treated for knee complaints in the early 1970's and 
1980's at Divine Providence Hospital in Pittsburgh, 
Pennsylvania.  The veteran submitted an authorization form, 
signed in August 2001, but he did not provide the RO with the 
hospital's address.  The Board finds that an additional 
attempt should be made to obtain the identified private 
treatment records.  

With regard to the veteran's service connection claim for a 
rotator cuff disability, the Board notes the April 2002 VA 
examiner opined that such disability was as likely as not 
related to a 1964 in-service injury.  On review, however, the 
Board finds that this etiology opinion should be clarified, 
given that the Board is unable to find any service medical 
records reflecting a 1964 injury.  Also, the Board finds that 
the etiology of the veteran's cervical spine disability 
should be ascertained.

Further development is also necessary with respect to the 
veteran's service connection claim for gastroenteritis.  The 
April 2002 VA examiner attributed the veteran's 
gastroenteritis to stress incurred in 1955, but did not 
discuss whether the veteran's gastroenteritis was aggravated 
during his period of military service.  

With respect to the veteran's service connection claim for a 
right knee disability, the Board noes that service medical 
records dated in November 1963 show an impression of a torn 
medial meniscus of the right knee.  While the April 2002 VA 
examiner diagnosed the veteran with a chronic right knee 
strain, he did not discuss the probable etiology of such 
disability.  On remand, the Board finds that the etiology of 
the veteran's right knee should be ascertained.  

The veteran asserts that he is entitled to evaluations in 
excess of 10 percent for tendonitis of both the right and 
left Achilles.  According to a statement dated in March 2004, 
the veteran's representative suggested that the veteran has 
experienced some functional loss due to pain on use.  On 
review, the Board finds that a VA examination is necessary to 
ascertain the current nature and severity of the veteran's 
bilateral Achilles disability.  

Finally, with respect to the veteran's claim for non-service 
connected pension benefits, the Board notes that the VA 
examinations of record do not sufficiently assess the current 
severity of all of the veteran's disabilities, and sufficient 
findings from such examinations are required in order to rate 
the individual disabilities so as to determine whether the 
veteran is entitled to pension benefits.  See Roberts v. 
Derwinski, 2 Vet. App. 387 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he provide the address for 
Divine Providence Hospital.  After 
securing the necessary authorization and 
release form(s), the RO should request 
treatment records dated from 1970 to 1980 
from Divine Providence Hospital.  

2.  The RO should return the claims 
folder to the examiner of the April 2002 
general medical VA examination, if at all 
possible.  The examiner is requested to 
review the claims folder, to include the 
service medical records, and:

a).  Clarify the etiology opinion 
provided in the April 2002 VA examination 
report with regard to the rotator cuff 
disability.  The examiner should note 
whether that opinion was based on a 
review of the service medical records in 
the claims folder or the veteran's 
reported history.  If a nexus exists (a 
50 percent probability or greater that 
the veteran's current rotator cuff injury 
is related to service), the examiner 
should note the specific evidence 
(service medical records) relied upon.   

b).  Comment on whether there is a 50 
percent probability or greater that the 
veteran's pre-existing gastroenteritis 
underwent a chronic increase in severity 
beyond its natural progression during his 
service.

c).  Comment on the severity of the 
veteran's cervical spine disability and 
indicate whether there is a 50 percent 
probability or greater that the veteran's 
current cervical spine disability is 
related to his period of military 
service.  

d).  Comment on whether there is a 50 
percent probability or greater that the 
veteran's current right knee strain is 
related to his period of military 
service.  The examiner should reconcile 
any opinion with the November 1963 
treatment record reflecting a right knee 
injury.

3.  The veteran should be afforded VA 
examination to determine the current 
nature and extent of service connected 
tendonitis of the right and left 
Achilles.  The claims folder should be 
reviewed by the examiner prior to the 
examination.  All necessary tests and 
studies should be performed.  The 
examiner is requested to:

(a) Describe applicable ranges of motion 
in terms of degrees of the right and left 
feet.

(b) Comment on whether the right and/or 
left foot exhibit functional loss due to 
pain, weakened movement, excess 
fatigability, or incoordination.  If 
feasible, this determination should be 
expressed in terms of the degree of 
additional range of motion lost.  Also, 
the examiner should express an opinion as 
to the degree to which pain significantly 
limits functional ability during flare- 
ups or on repeated use.

4.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the RO 
should readjudicate the veteran's service 
connection claims for rotator cuff 
injury, gastroenteritis, cervical spine 
disability, and right knee disability; 
increased rating claims for tendonitis of 
the right and left Achilles; and claim 
for nonservice connected pension, to 
include extraschedular consideration 
under 38 C.F.R. § 3.321(b)(2).  All 
applicable laws and regulations should be 
considered.  If any benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
SSOC and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


